Case 2:20-cv-14342-SDW-LDW Document 17 Filed 03/17/21 Page 1 of 4 PageID: 504




    NOT FOR PUBLICATION
                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEW JERSEY


          CHAMBERS OF                                                             MARTIN LUTHER KING COURTHOUSE
     SUSAN D. WIGENTON                                                                    50 WALNUT ST.
    UNITED STATES DISTRICT JUDGE                                                        NEWARK, NJ 07101
                                                                                            973-645-5903

                                                March 17, 2021

Joshua L. Mallin, Esq.
Dennis T. D’Antonio, Esq.
Weg & Myers, P.C.
52 Duane Street, 2nd Floor
New York, NY 10007
Counsel for Plaintiffs

Philip Rosenbach, Esq.
Berman Rosenbach, LLC
10 Madison Avenue
Morristown, NJ 07960
Counsel for Plaintiffs

Susan M. Kennedy, Esq.
Michael Menapace, Esq.
Wiggin and Dana LLP
50 South 16th Street
Two Liberty Place, Suite 2925
Philadelphia, PA 19102
Counsel for Defendant


               LETTER OPINION FILED WITH THE CLERK OF THE COURT

         Re:      Manhattan Partners, LLC, et al. v. American Guarantee & Liability Ins. Co.
                  Civil Action No. 20-14342 (SDW) (LDW)

Counsel:

       Before this Court is Defendant American Guarantee and Liability Insurance Company’s
(“American” or “Defendant”) Motion to Dismiss Plaintiffs’ Complaint pursuant to Federal Rule
of Civil Procedure (“Rule”) 12(b)(6). 1 This Court having considered the parties’ submissions,


1
  Plaintiffs include thirty-four limited liability companies all sharing the same address in Livingston, New Jersey.
(D.E. 2 ¶¶ 1-35.) For branding purposes, the companies all operate under the umbrella of The Briad Group, a registered
federal trademark. (Id. ¶ 36; D.E. 12-1 at 1 n. 1.)
Case 2:20-cv-14342-SDW-LDW Document 17 Filed 03/17/21 Page 2 of 4 PageID: 505




having reached its decision without oral argument pursuant to Rule 78, and for the reasons
discussed below, grants Defendant’s motion.

DISCUSSION
         A. Standard of Review

        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty.
of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather
than a blanket assertion, of an entitlement to relief”).
        In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         B. Plaintiffs Have Failed to State a Claim Upon Which Relief Can be Granted

        This Court writes only for the parties and assumes their familiarity with the procedural and
factual history of this matter. Plaintiffs are involved in hospitality and restaurant management,
and operate dining and lodging establishments such as Wendy’s, T.G.I. Friday’s, Marriott, and
Hilton. (D.E. 2 ¶¶ 48-50.) When the COVID-19 pandemic reached the United States in early
2020, governors across the country issued emergency orders (“Stay-at-Home Orders”) to prevent
the spread of the virus, which recommended “that individuals stay at home,” restricted large
gatherings, and temporarily closed non-essential businesses. (Id. ¶¶ 55, 59, 66-68.) As a result,
Plaintiffs contend they suffered “a significant loss of revenue,” and seek to recover under a
commercial property insurance policy issued by Defendant (the “Policy”). 2 (Id. ¶¶ 42, 81.)
        The Policy provides coverage for: 1) “direct physical loss of or damage caused by a
Covered Cause of Loss to Covered Property”; 2) losses resulting from “the necessary Suspension
of the Insured’s business activities at an Insured Location” where the Suspension is “due to direct
physical loss of or damage to Property”; 3) business expenses incurred “due to direct physical loss
of or damage caused . . . to Property”; and 4) losses sustained as a result of “the necessary

2
 The Policy, No. ERP0247816-01, issued to The Briad Group, was in effect from May 1, 2019 to May 1, 2020. (D.E.
1 ¶¶ 41; 70.) Plaintiffs also seek to reform the Policy to replace The Briad Group with the thirty-four limited liability
companies named as plaintiffs in the Complaint, to accurately reflect the ownership of the properties at issue. (Id. ¶¶
97-101.) Defendant does not object, and therefore, this Court will grant Count Two of Plaintiffs’ complaint for
reformation of the Policy. (See D.E. 12-1 at 1 n.1 (indicating that Defendant “does not dispute that the LLCs should
be considered insureds and will enter into a stipulation to that effect, mooting any reformation claim”); D.E. 16 at 1
n.1.)


                                                           2
Case 2:20-cv-14342-SDW-LDW Document 17 Filed 03/17/21 Page 3 of 4 PageID: 506




Suspension of the Insured’s business activities at an Insured Location if the Suspension is caused
by order of civil or military authority that prohibits access to the Location” where that order results
“from a civil authority’s response to direct physical loss of or damage . . . to property not owned,
occupied, leased or rented by the Insured.” (D.E. 12-2 (“Policy”) §§ 1.01; 4.01.01; 4.02.03;
5.02.03.) The Policy excludes coverage for losses arising from “Contamination” which is defined
as “[a]ny condition of property due to the actual presence of any foreign substance, impurity,
pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria, virus,
disease causing or illness causing agent, Fungus, mold or mildew.” (Id. § 3.03.01.01; 7.09.)
Plaintiffs claim that they are entitled to coverage under the Policy because COVID-19 “led to
physical loss and damage both within and within the vicinity of the various insured locations”
which “directly led to Plaintiffs[’] subsequent economic damages.” (D.E. 2 ¶ 60.) More
specifically, Plaintiffs claim that the virus caused damage because it “existed both on surfaces
found within the insureds’ and surrounding premises as well as the breathable air circulating
within” those premises. (Id.)
       On October 31, 2020, Plaintiffs filed suit in this Court for breach of contract, alleging that
Defendant had wrongfully denied their claims for coverage under the Policy. (See generally D.E.
2.) Defendant subsequently moved to dismiss, and all briefing was timely filed. (D.E. 12, 15, 16.)
         Plaintiffs have failed to meet their burden to show that their claims fall “within the basic
terms of the [Policy].” See, e.g. Arthur Anderson LLP v. Fed. Ins. Co., 3 A.3d 1279, 1287 (N.J.
Super. Ct. App. Div. 2010). The Policy unambiguously limits its coverage to physical loss or
damage to Plaintiffs’ commercial property. Each of the coverage provisions Plaintiffs rely on
specifically requires “direct physical loss of or damage to property” to trigger coverage. (Policy
§§ 1.01; 4.01.01; 4.02.03; 5.02.03.) Here, Plaintiffs have not alleged any facts that support a
showing that their properties were physically damaged. Plaintiffs’ general statements that the
COVID-19 virus was on surfaces and in the air at their properties is insufficient to show property
loss or damage. See, e.g. Handel v. Allstate Ins. Co., Civ. No. 20-3198, 2020 WL 645893, at *3
(E.D. Pa. Nov. 6, 2020 (relying on Port Auth. of New York & New Jersey v. Affiliated FM Ins. Co.,
311 F.3d 226, 235 (3d Cir. 2002)). To the extent that Plaintiffs claim that the Stay-At-Home
Orders led to their business losses, they again fail to show the necessary loss of or damage to
property required under the Policy’s explicit terms. In addition, Plaintiffs’ claim fails because the
Stay-At-Home-Orders deemed restaurants “essential” business, which were permitted to remain
open, albeit with restrictions designed to protect public health. (See, e.g. D.E. 12-8 (stating that
restaurants could remain open with some limits to “service and hours of operation”); 4431 Inc. v.
Cincinnati Ins. Co., Civ. No. 20-4396, 2020 WL 7075318, at *13 (E.D. Pa. Dec. 23, 2020)
(determining that “plaintiff’s ability to continue limited take out and delivery operations at the
premises precludes coverage under the civil authority provision; a prohibition of access to the
premises, which is a prerequisite to coverage, is not present”).) 3 Although this Court is

3
  A final bar to Plaintiffs’ claims can be found in the Policy’s Contamination exclusion, which clearly and explicitly
excludes coverage for damage, loss or expense arising from a virus. (Policy § 3.03.01.01; 7.09.) See, e.g. Mac Prop.
Grp. LLC v. Selective Fire & Cas. Ins. Co., No. L-02629-20, slip op. at *5-7 (N.J. Super. Ct. Nov. 5, 2020) (dismissing
claims for coverage where policy contained a virus exclusion provision); N&S Rest., LLC v. Cumberland Mutual Fire
Ins. Co., Civ. No. 20-5289, 2020 WL 6501722, at *3-4 (D.N.J. Nov. 5, 2020). This Court is unpersuaded by Plaintiffs’


                                                          3
Case 2:20-cv-14342-SDW-LDW Document 17 Filed 03/17/21 Page 4 of 4 PageID: 507




sympathetic to the very real losses businesses have suffered during this pandemic, it cannot grant
Plaintiffs the relief they seek. 4
CONCLUSION

      Plaintiffs’ claim for reformation of the contract is GRANTED. Defendant’s Motion to
Dismiss Count One of the Complaint is GRANTED with prejudice and Motion to Dismiss
Count Two of the Complaint is DISMISSED AS MOOT. An appropriate order follows.
                                                                 ___/s/ Susan D. Wigenton_____
                                                                 SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




argument that the Contagion exclusion has been modified by an endorsement to the Policy which removed the word
“virus” and, therefore, is inapplicable here. (See D.E. 15 at 28-35.) The endorsement to which Plaintiffs refer is titled
“Amendatory Endorsement – Louisiana” and appears in a list of state-specific endorsements. (See Policy EDGE-219-
C.) Had the parties intended to remove “virus” from the Contamination provision, they could have done so with a
general endorsement that was not limited to a single state.
4
  This Court is not alone in this finding, as numerous other federal courts have reached the same conclusion in suits
involving similar policy terms. See, e.g. Café Plaza de Mesilla, Inc. v. Cont’l Cas. Co., Civ No. 20-354, 2021 WL
601880, at *5-6 (D.N.M. Feb. 16, 2021); ATCM Optical, Inc. v. Twin City Fire Ins. Co., Civ. No. 20-4238, 2021 WL
131282, at *4-8 (E.D. Pa. Jan. 14, 2021); Part Two LLC v. Owners Ins. Co., Civ. No. 20-1047, 2021 WL 135319, at
*3-4 (N.D. Ala. Jan. 14, 2021); Riverwalk Seafood Grill, Inc. v. Travelers Cas. Ins. Co. of Am., Civ. No. 20-3768,
2021 WL 81659, at *3-4 (N.D. Ill. Jan. 7, 2021); Boulevard Carroll Entm’t Grp., Inc. v. Fireman’s Fund Ins. Co.,
Civ. No. 11771, 2020 WL 7338081, at *2 (D.N.J. Dec. 14, 2020); Chattanooga Prof’l Baseball Inc. v. Baseball LLC,
Civ. No. 20-01312, 2020 WL 6699480, *3 (D. Ariz. Nov. 13, 2020); N&S Rest v. LLC v. Cumberland Mut. Fire Ins.
Co., Civ. No. 20-05289., 2020 WL 6501722, at *2-4 (D.N.J. Nov. 5, 2020); Hillcrest Optical, Inc. v. Cont’l Cas. Co.,
Civ. No. 20-275, 2020 WL 6163142, at *9 (S.D. Ala. Oct. 21, 2020); Henry’s La. Grill, Inc. v. Allied Ins. Co. of Am.,
Civ. No. 20-2939, 2020 WL 5938755, at *5-6 (N.D. Ga. Oct. 6, 2020); Infinity Exhibits, Inc. v. Certain Underwriters
at Lloyd’s London, Civ. No. 20-1605-T-30AEP, slip op. at *5 (M.D. Fl. Sept. 28, 2020); Mudpie, Inc. v. Travelers
Cas. Ins. Co. of Am., Civ. No. 20-3213, 2020 WL 5525171, at *5 (N.D. Cal. Sept. 14, 2020); Pappy’s Barber Shops,
Inc. v. Farmers Grp., Inc., Civ. No. 20-907, 2020 WL 5500221, at *6 (S.D. Cal. Sept. 11, 2020); Turek Enters., Inc.
v. State Farm Mut. Auto. Ins., 484 F. Supp. 3d 492, 502 (E.D. Mich. 2020); 10E, LLC v. Travelers Indem. Co. of
Conn., 483 F. Supp. 3d 828, 836 (C.D. Cal. 2020); Malaube, LLC v. Greenwich Ins. Co., Civ. No. 20-22615, 2020
WL 5051581, at *8 (S.D. Fla. Aug. 26, 2020); Diesel Barbershop v. State Farm Lloyds, 479 F. Supp. 3d 353, 360
(W.D. Tex. 2020).


                                                           4
